Citation Nr: 0611333	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-27 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
tinnitus.



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law






ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1971 to November 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal. 



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss in a March 1973 rating decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.  

2.  Evidence obtained since the March 1973 rating decision 
denying service connection for hearing loss is new and 
relates to unestablished facts necessary to substantiate the 
claim. 

3.  The veteran's bilateral hearing loss is a consequence of 
exposure to acoustic trauma in service. 

4.  The RO denied entitlement to service connection for 
tinnitus in a March 1973 rating decision.  The veteran was 
notified of this decision and of his appellate rights, but 
did not appeal the denial.  

5.  Evidence obtained since the March 1973 rating decision 
denying service connection for tinnitus is new and relates to 
unestablished facts necessary to substantiate the claim. 

6.  The veteran's tinnitus is attributable to service. 



CONCLUSIONS OF LAW

1.  Evidence received since the March 1973 denial of 
entitlement to service connection for hearing loss is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

2.  The claim for service connection for hearing loss is 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002).

3.  Bilateral hearing loss was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2005).

4.  Evidence received since the March 1973 denial of 
entitlement to service connection for tinnitus is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

5.  The claim for service connection for tinnitus is 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002).

6.  Tinnitus was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the Veterans Claims  Assistance Act of 2000 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Board concedes that the notice provided to the veteran was 
inadequate because it failed to address the rating and 
effective date elements.  The Board finds, however, no 
prejudice to the veteran in proceeding with the issuance of 
a final decision as it is favorable to the veteran and the 
RO will address any notice defect with respect to the rating 
and effective date elements when effectuating the award. 

The Board has considered VA's additional duties under the 
VCAA and finds that the VA has substantially satisfied the 
duties to notify and assist required under that Act.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  
Furthermore, given the favorable nature of the Board's 
decision, any deficiency of notice or assistance does not 
prejudice the veteran in proceeding with this appeal. 

The veteran alleges that he experiences hearing loss and 
tinnitus as a result of his active duty service.  The veteran 
filed his original claim for a hearing loss disability at the 
time of his separation from service.  

The veteran's October 1970 pre-induction examination included 
audiometric testing.  The audiological evaluation showed 
puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
0
--
5
LEFT
10
5
5
--
5

At a November 1972 separation examination, audiometric 
testing was performed.  The audiological evaluation showed 
puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
15
--
20
LEFT
45
60
55
--
50

The Board notes that the examination did not contain puretone 
threshold readings at 3000 Hertz and no speech recognition 
scores.  Three months later, in March 1973, the veteran 
underwent another auditory examination which found that his 
hearing acuity was within normal limits, bilaterally.  

In March 1973, the RO denied entitled to service connection 
for hearing loss in his left ear.  The RO found that although 
the medical service records showed that the veteran had 
defective hearing while in service there was no evidence of a 
current hearing loss.  Although the veteran did not make an 
initial claim for tinnitus, the March 1973 rating decision 
found that tinnitus was not incurred during service.  The 
veteran was given notice of the rating decision, but did not 
appeal the denial of benefits.  Accordingly, the RO decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claims.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  For claims filed after August 2001, such as 
this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in March 1973.  At this stage, the credibility of 
new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the March 1973 rating decision, the evidence 
of record included service medical records showing diminished 
hearing, especially in the left ear and a February 2003 VA 
examination which included a diagnosis of tinnitus.  The 
record also includes audio examinations from February and 
March 1973 showing the veteran's hearing acuity to be within 
normal ranges.  

Since the March 1973 rating decision, the veteran has 
submitted private medical records as well as lay statements 
which provide evidence of current bilateral hearing loss and 
tinnitus.  A December 2002 auditory test from a private 
physician provides evidence that the veteran currently has a 
hearing loss disability.  VA considers a veteran to have a 
hearing disability if there is an auditory threshold at any 
designated frequency of 40 decibels or greater.  See 38 
C.F.R. § 3.385.  The recent audiological evaluation showed 
puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
35
50
55
LEFT
20
30
40
65
65

In November 2002, a VA medical profession noted in the 
veteran's treatment records that the veteran has tinnitus 
which appeared to be related to acoustic trauma experienced 
during his active military service.  In February 2003, an 
examiner diagnosed the veteran with bilateral moderately-
severe sensorineural hearing loss.  

To support the factual background of his claims, the veteran 
submitted two lay statements.  The first statement indicates 
that the writer had known the veteran since before the 
veteran's military service.  The letter states that the 
veteran had experienced hearing loss and tinnitus since his 
military service.  The statement also relates that while in 
service the veteran was near a barge when the barge exploded.  
The statement indicates that the veteran had experienced 
hearing loss and tinnitus since that time.  The second 
statement is from the veteran's brother and indicates that 
the veteran had experienced hearing loss since he returned 
from military service.  

As the RO denied the veteran's claim for service connected 
hearing loss because there were no currently diagnosed 
hearing loss disability, the Board finds that the newly 
obtained medical evidence is both new and material because it 
was not previously before agency decision-makers and it 
relates directly to the requirement that the veteran possess 
a current disability.  The newly-obtained evidence provided 
by lay statements provides support that the current hearing 
loss has been experienced since service and to a lesser 
extent corroborates the veteran's statement regarding the 
barge explosion.  As such, the claim is reopened.  The newly 
obtained evidence also provides evidence that tinnitus has 
been experienced since service.  This support was provided by 
the lay statements as well as the veteran's VA treatment 
records which indicated that the tinnitus appears to be 
related to his military service.  As such, the claim is 
reopened.

Turning to the merits of the claims on appeal, applicable law 
provides that service connection will be granted if it is 
shown that the veteran experienced a disability resulting 
from an injury incurred or disease contracted in line of 
duty, or for aggravation of a preexisting injury incurred or 
disease contracted in line of duty, in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran's service medical examination upon separation 
from active service shows the veteran had a hearing 
disability in the left ear and some deterioration in right 
ear hearing since the preinduction examination.  Although the 
veteran did not complain of tinnitus during his military 
service, the veteran was diagnosed as having tinnitus three 
months after his separation from service.  

The veteran alleges that the noise caused by a barge 
explosion and other acoustic trauma experienced during his 
service caused his tinnitus and hearing loss.  The RO 
conceded that the veteran had combat service when service 
connection was granted for PTSD.  Certainly a barge explosion 
is consistent with combat service.  Thus, acoustic trauma 
during service is presumed.  See 38 U.S.C.A. § 1154(b).

Although the Board takes into consideration the February 1973 
audiological examination that showed the veteran's hearing to 
be within normal limits, the Board does not find this 
evaluation to be conclusive.  The Board considers the 
November 1972 audiometric evaluation when combined with the 
credence given the veteran's statements as to cause to 
outweigh the February 1973 audio examination's probative 
value.

Although there is no objective evidence that the veteran 
experienced the acoustic trauma from a barge explosion and/or 
artillery fire, the veteran's assertion that he suffered 
acoustic trauma will be deemed credible and sufficient proof 
of its occurrence.  See 38 U.S.C.A. § 1154.  The veteran's 
experience of acoustic trauma during service coupled with the 
evidence of hearing loss at the time of discharge, tinnitus 
diagnosed shortly thereafter and the medical opinion that the 
veteran's tinnitus is a result of acoustic trauma, leads the 
Board to find that when resolving all reasonable doubt in 
favor of the veteran, his hearing loss and tinnitus are 
attributable to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.










ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


